Detailed Office Action
	The communication dated 2/14/2022 has been entered and fully considered. Claim 15-27 are withdrawn from examination. Claims 1-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claim 1-14) in the reply filed on 2/14/2022 is acknowledged. Claims 15- 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
Claim Objections
Claims 1, 4, and 10-13 are objected to because of the following informalities:
Claim 1, line 5: add “second” before “reactants”.
Claim 4, line 1: replace “The device claim 2” with “The device of claim 2”.
Claim 4, line 8: replace “second membrane” with “second permeable membrane”.
Claim 10, lines 2 and 3 (three occurrences): add “material” after “polymer film”.
Claim 11, line 3: add “a” before “second viscosity sensor”.
Claim 11, line 4: replace “are configured contain” with “are configured to contain”.
Claim 11, line 5: replace “the laminar” with “a laminar”.
Claim 12, line 1: add “a” before “take-up roller”.
Claim 12, lines 1 and 2 (two occurrences): add “material” after “polymer film”.
. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, in lines 6 and 8 recites the limitation “a first solution” and “a second solutions, respectively. These limitations are already recited in claim 1. Therefore, it is not clear that these are the same solution as those in claim 1 or different ones. For the purpose of examination, the Examiner interprets them as the same. Claims 3 and 4 are dependent on claim 2 and are rejected as well.
Claim 4 recites two separate limitations with an “and” in between  (see line 8 for “and”). This is not clear and cannot be true if both limitation are true. If "the first permeable membrane is characterized by a pore size chosen to selectively allow the first reactants ... through the first permeable membrane"; and if "the second permeable membrane is characterized by a pore size chosen to selectively allow the second reactants ... through the second permeable membrane"; then any combination for pore sizes for the first and second membranes would result in the following three scenarios: 
As such this claim is indefinite and rejected. For the purpose of examination, the Examiner replaces the “and” limitation with “or”. 
Claim 9 recites the limitation "the third portion" in 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner changes the dependency of claim 9 from claim 6 to claim 2, where this limitation is already recited.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,084,017, hereinafter Patent ‘017. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claims 1 and 9 of Patent ‘017 claim the reaction vessel that is of membrane type and comprises a lifting device or a roll to take-up a polymeric film. The Examiner notes the cylindrical reactor claim in Patent ‘017 is a species of the generic reactor in the instant claim 1 and as such anticipates this reactor {see MPEP 2131.02}.  
Regarding claims 2 and 3, see claim 2 of Patent ‘017.
Regarding claims 4, 5, 6, 7 ,8, 9, 10, 11, see claim 3, 4, 5, 6, 7, 8, 9, and 10 of Patent ‘017, respectively.
Regarding claim 12, see claim 9 of Patent ‘017 claim the take-up roller. The Examiner submits that after collecting the polymer film, it is obvious to coil it around a spool for storage or transport.
Regarding claim 13 and 14, see claims 11 and 12 of Paten ‘017, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TONKOVICH (US-2006/0102519 – of record), hereinafter TONKOVIC discloses a reaction vessel having one or more permeable membranes disposed therein separating the reaction vessel into at least a first portion and a second portion, wherein the one or more permeable membranes are configured to permit first reactants from a first solution in the first portion or reactants from a second solution in [abstract], [0085], [0136], [0138], [FIG. 9], [FIG. 11]}. TONKOVICH, however, fails to disclose a roller located inside of the reaction vessel configured to draw a two-dimensional polymer film material formed by reaction of the first and second reactants out from the reaction zone. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748